    Case 13-43595       Doc 49      Filed 11/14/18 Entered 11/14/18 12:55:08                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 13 B 43595
                                                CHAPTER 13
Mark F Hedgeman
Demetrice A Hedgeman                            JUDGE JACK B SCHMETTERER

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: ALLIANT CREDIT UNION



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

4          15       XXXXXX2064                                $38,190.64       $38,190.64 $38,190.64

Total Amount Paid by Trustee                                                                $38,190.64


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 13-43595        Doc 49      Filed 11/14/18 Entered 11/14/18 12:55:08              Desc Main
                                      Document Page 2 of 2


                                                                              CASE NO. 13-43595-JBS


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 14th day of November, 2018.


Debtor:                                         Attorney:
Mark F Hedgeman                                 GERACI LAW LLC
Demetrice A Hedgeman                            55 E MONROE # 3400
121 Moonlight Rd                                CHICAGO, IL 60603
Matteson, IL 60443                              via Clerk's ECF noticing procedures

Creditor:                                       Creditor:
ALLIANT CREDIT UNION                            ALLIANT CREDIT UNION
1 CORPORATE DR # 360                            1 CORPORATE DR # 360
LAKE ZURICH, IL 60047                           LAKE ZURICH, IL 60047

ELECTRONIC SERVICE - United States Trustee


Date: November 14, 2018                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
